DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,518,051 B2. Claims 1 and 5 are narrower than the instant claims and thus fully encompass the subject matter of claims 1-13
Claim 1 of the instant application is anticipated by claim 1 of the ‘051 Patent. 
Claim 2 of the instant application is anticipated by claim 1 of the ‘051 Patent.
Claim 3 of the instant application is anticipated by claim 1 of the ‘051 Patent. Claim 1 of ‘051 states that the endotracheal device is inserted into the trachea such that one end must be configured for intubation.
Claim 4 of the instant application is anticipated by claim 1 of the ‘051 Patent.
Claim 5 of the instant application is anticipated by claim 1 of the ‘051 Patent.
Claim 6 of the instant application is anticipated by claim 1 of the ‘051 Patent.
Claim 7 of the instant application is anticipated by claim 1 of the ‘051 Patent. Claim 1 of the ‘051 patent states “trapping the secretion” thus anticipating a collector. 
Claim 9 of the instant application is anticipated by claim 1 of the ‘051 Patent. 
Claim 10 of the instant application is anticipated by claim 1 of the ‘051 Patent. 
Claim 11 of the instant application is anticipated by claim 1 of the ‘051 Patent. Claim 1 of ‘051 states that the endotracheal device is inserted into the trachea such that one end must be configured for intubation.
Claim 12 of the instant application is anticipated by claim 1 of the ‘051 Patent. Claim 1 of the ‘051 patent states “trapping the secretion” thus anticipating a collector. 

Claims 8 and 13 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,518,051 B2 in view of Fendler (US 2012/0247473 A1). 
Claims 8 and 13 of the instant application is rejectable by claim 1 of the ‘051 Patent, but ‘051 does not explicitly state there is a cuff. Fendler discloses an inflatable cuff (14) surrounding the outer tube for providing a seal between the device and the tracheobronchial tree [0004].  It would have been obvious to include a cuff to seal against the trachea as disclosed by Fendler [0004].



Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “having a passage extended therethrough”. This should read “having a passage extending therethrough”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fendler (US 2012/0247473 A1) 
Regarding claim 1, Fendler discloses: An endotracheal device, comprising: 
an outer tube (18) and an inner tube (16), the inner tube concentrically nested within the outer tube to define a cavity (20) therebetween (figure 1, [0007]), the outer and inner tubes collectively having corresponding first (external to patient when inserted and thus upper end of figure 1 at 11B) and second ends (lower end of figure 1 at 11A, insertion end), the inner tube having a passage extended therethrough ([0008] explain suction from inner cannula into the cavity; [0016] explains the suction holes are along the length thereof thus the inner tube has a passage extending therethrough; figures 1, 3), and the outer tube configured (via 10) for communication with a vacuum source (4), whereby suction is generated within the cavity [0039].  

Regarding claim 3, Fendler discloses the device of claim 1 and further discloses wherein the second end is configured for intubation [0031].  

Regarding claim 4, Fendler discloses the device of claim 1 and further discloses wherein the cavity between the inner and outer tubes is closed proximate the first end (via 24) [0035].  

Regarding claim 5, Fendler discloses the device of claim 4 and further discloses a side tube (8) projecting from the outer tube proximal to the first end, the side tube comprising an inner cavity (inner cavity of 8) therein continuous with the cavity between the inner and outer tubes (see figure 1; continuous in that it suctions the secretions between the inner and outer tubes [0039]).  

Regarding claim 6, Fendler discloses the device of claim 5 and further discloses wherein the outer tube is configured for communication with the vacuum source (4) via the side tube (see figure 1) [0039].  

Regarding claim 7, Fendler discloses the device of claim 6 and further discloses a collector (collection vessel) configured inline with the side tube and the vacuum source (4) for trapping respiratory secretions [0030].  

Regarding claim 8, Fendler discloses the device of claim 1 and further discloses an inflatable cuff (14) surrounding the outer tube for providing a seal between the device and the tracheobronchial tree [0004].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fendler (US 2012/0247473 A1)  in view of Melker (US 7,258,120 B2)
Regarding claim 2, Fendler discloses the limitations of claim 1 as claimed and further discloses that the lungs are aerated and breathing is not interrupted with the use of this device (continuous aeration of the lungs [0010]; breathing is not interrupted [0039]) but does not explicitly disclose wherein the inner tube is configured to engage a ventilator at the first end for supplying air.  
However, Melker discloses an endotracheal tube (10) with two concentric
tubes (20, 26) (see figure 3) wherein vacuum is applied to the cavity (channels 22)
between the inner and outer tubes (via 16) (col. 5, lines 36-40). Melker further
teaches a ventilator is coupled to an upper end (14) of the inner tube to provide
flow (col. 5, lines 36-37).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Fendler wherein the inner tube is configured to engage a ventilator at the first end for supplying air as taught by Melker for the benefit of supplying breathing gas to the patient thus ensuring continuous aeration of the lungs while not interrupting breathing. 

Regarding claim 9-10, Fendler discloses: An endotracheal device for providing lung aeration [0010] and controlled aspiration [0039], comprising: 
an outer tube (18) and an inner tube (16), the inner tube concentrically nested within the outer tube to define a cavity (20) therebetween (figure 1, [0007]), the outer and inner tubes collectively having corresponding first (external to patient when inserted and thus upper end of figure 1 at 11B) and second ends (lower end of figure 1 at 11A, insertion end), wherein the cavity between the inner and outer tubes is closed proximate the first end (via 24) [0035], the inner tube having a passage extended therethrough ([0008] explain suction from inner cannula into the cavity; [0016] explains the suction holes are along the length thereof thus the inner tube has a passage extending therethrough; figures 1, 3), 
and the outer tube (18) configured for communication with a vacuum source (4) via a side tube (8) projecting from the outer tube proximal to the first end, the side tube comprising an inner cavity (inner cavity of 8) therein continuous with the cavity between the inner and outer tubes (see figure 1; continuous in that it suctions the secretions between the inner and outer tubes [0039]), whereby suction is generated within the cavity [0039].  
	Fendler discloses the limitations of claim 9 as claimed and further discloses that the lungs are aerated and breathing is not interrupted with the use of this device (continuous aeration of the lungs [0010]; breathing is not interrupted [0039]) but does not explicitly disclose wherein the inner tube is configured to engage a ventilator at the first end for supplying air, nor controlled ventilation.  
However, Melker discloses an endotracheal tube (10) with two concentric
tubes (20, 26) (see figure 3) wherein vacuum is applied to the cavity (channels 22)
between the inner and outer tubes (via 16) (col. 5, lines 36-40). Melker further
teaches a ventilator is coupled to an upper end (14) of the inner tube to provide
flow thus controlled ventilation (col. 5, lines 36-37).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Fendler wherein the inner tube is configured to engage a ventilator at the first end for supplying air as taught by Melker for the benefit of supplying breathing gas to the patient thus ensuring continuous aeration of the lungs while not interrupting breathing as required in the prior art of Fendler. 

Regarding claim 11, Fendler discloses the device of claim 9 and further discloses wherein the second end is configured for intubation [0031].  

Regarding claim 12, Fendler discloses the device of claim 9 and further discloses a collector (collection vessel) configured inline with the side tube and the vacuum source (4) for trapping respiratory secretions [0030].  

Regarding claim 13, Fendler discloses the device of claim 9 and further discloses an inflatable cuff (14) surrounding the outer tube for providing a seal between the device and the tracheobronchial tree [0004].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785